    Case 19-40658                Doc 199        Filed 09/23/20 Entered 09/23/20 11:49:19     Desc Main
                                                 Document     Page 1 of 1



                                      UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF MINNESOTA

   In re:

    Scheherazade, Inc.,                                                                       Chapter 7
                                                                                          BKY 19-40658
                                      Debtor.


                                                         ORDER


             This case is before the court on the chapter 7 trustee’s notice of settlement dated September

  1, 2020, as docket No. 194. No objections having been filed, based upon the notice of settlement,

             IT IS ORDERED:                 The settlement, as described in the notice of settlement dated

  September 1, 2020, is approved.

             Dated: September 23, 2020

                                                         /e/ Kathleen H. Sanberg
                                                         __________________________________________
                                                         Kathleen H. Sanberg
                                                         United States Bankruptcy Judge




NOTICE OF ELECTRONIC ENTRY AND
FILING ORDER OR JUDGMENT
Filed and Docket Entry made on 09/23/2020
Lori Vosejpka, Clerk, by LH
